Citation Nr: 1235584	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  06-33 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for chronic acute myelogenous leukemia claimed as the result of herbicide exposure


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from September 1966 to June 1970. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the St. Petersburg, Florida, Regional Office which denied service connection for acute myelogenous leukemia claimed as a result of herbicide exposure.  In May 2007, the Veteran informed the Department of Veterans Affairs (VA) that he had moved to Alabama.  The Veteran's claims file was subsequently transferred to the Montgomery, Alabama, Regional Office (RO). 

In August 2010, the Board remanded this matter for additional development.

Thereafter, in a November 2011 supplemental statement of the case, the Appeals Management Center, in Washington D.C. continued the denial of the claim and returned the matter to the Board for further appellate consideration.


DISMISSAL OF CLAIM

A review of records in Virtual VA shows that in March 2012 the RO granted service connection for chronic acute myelogenous leukemia as due to herbicide exposure based on VA issuing a liberalizing regulation that creates a new presumptive basis for the grant of service connection for chronic B cell leukemias as secondary to herbicide exposure.  Since the claim for service connection for chronic acute myelogenous leukemia has been granted, the appeal as to this issue has become moot.  The Veteran has not, to the Board's knowledge, expressed dissatisfaction with that decision.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the effective date].  Accordingly, the claim must be dismissed. 


ORDER

The claim of entitlement to service connection for chronic acute myelogenous leukemia claimed as the result of herbicide exposure is dismissed.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


